1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL HEWITT,                                 )   Case No.: 1:19-cv-00501-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                           SHOULD NOT BE DISMISSED FOR FAILURE
                                                     )   TO COMPLY WITH A COURT ORDER AND
14                                                   )   FAILURE TO PROSECUTE THIS ACTION
     BOARD OF PAROLE HEARINGS, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 12]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Michael Hewitt is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On July 24, 2019, the Court issued an order striking Plaintiff’s complaint for lack of signature
21   and granted Plaintiff thirty days to file an amended complaint. (ECF No. 12.) Plaintiff has failed to
22   file an amended complaint or otherwise respond to the Court’s order.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                         1
1             Accordingly, it is HEREBY ORDERED that within twenty-one (21) days from the date of

2    service of this order, Plaintiff shall show cause in writing why the action should not be dismissed for

3    failure to comply with a court order and failure to prosecute this action. The failure to respond to this

4    order will result in a recommendation to a district judge that the action be dismissed.

5
6    IT IS SO ORDERED.

7    Dated:     September 3, 2019
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
